EXHIBIT 10.1


BANK OF HAWAII CORPORATION
2014 STOCK AND INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT (PERFORMANCE BASED)
(FEBRUARY 22, 2019)
This Restricted Stock Grant Agreement (“Agreement”) dated February 22, 2019
(“Grant Date”), between Bank of Hawaii Corporation, a Delaware corporation
(“Company”), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813, and the executive of the Company or subsidiary of the Company (“Grantee”)
who as of the Grant Date is an Eligible Person under the Bank of Hawaii
Corporation 2014 Stock and Incentive Plan (“Plan”) and who is specified in the
“Notice of 2019 Restricted Stock Grant (Performance Based)” (“Notice”) attached
hereto.
1.Grant of Restricted Shares. Effective as of the Grant Date,
the Human Resources and Compensation Committee of the Company’s Board of
Directors (“Committee”) has granted to Grantee the number of shares of
Restricted Stock (“Restricted Shares”) as specified in the Notice pursuant to
the Plan. Forty-five percent (45%) of the Restricted Shares are hereby
designated as “First Category Shares”, forty-five percent (45%) as
“Second Category Shares”, and ten percent (10%) as “Third Category Shares”.
2.Restrictions During Period of Restriction. The given category of Restricted
Shares shall be subject to forfeiture by Grantee and shall be nontransferable
until the “Period of Restriction” terminates as to such Restricted Shares.
The Restricted Shares shall vest in Grantee upon termination of the Period of
Restriction (to the extent that the Restricted Shares have not previously been
forfeited). For purposes of this Agreement, the term “Period of Restriction”
shall mean the period that commences on the Grant Date and terminates on the
date of certification of achievement of service and financial performance
objectives by the Committee (“Date of Certification”), as described in Section
2.e below (or which Period of Restriction otherwise terminates as provided in
Section 2.d below). In the event the Committee's certification is completed
after the close of the New York Stock Exchange on the actual date of such
certification (i.e., the date of the Committee meeting), the Date of
Certification shall be deemed to be, and the Period of Restriction shall instead
terminate, on the next business day.


1.
4831-2908-2205.2
        

--------------------------------------------------------------------------------




As described below, the Period of Restriction shall terminate based upon the
level of achievement of specified financial performance criteria, where the
First Category Shares shall be conditioned upon “Return on Equity”, the Second
Category Shares shall be conditioned upon “Stock Price to Book Ratio”, and the
Third Category Shares shall be conditioned upon “Tier 1 Capital Ratio”
(“Financial Performance Criteria”). In this regard, the Period of Restriction
shall terminate with respect to the “Applicable Vesting Percentage” of the First
Category Shares and Second Category Shares, as the case may be, based upon the
Company’s achievement of the respective Financial Performance Criteria in
accordance with the following schedule:
Return on Equity and Stock Price to Book Ratio
Financial Performance Criteria--
Three Year Average Percentile Rank
Applicable Vesting
Percentage
75th and Above (Maximum)
100%
62.5th – 74.9th
75%
50th - 62.49th
50%
Below 50th
0%

Further, the Period of Restriction shall terminate with respect to the
“Applicable Vesting Percentage” of the Third Category Shares based upon the
Company’s achievement of the respective Financial Performance Criteria in
accordance with the following schedule:
Tier 1 Capital Ratio
Financial Performance Criteria--
Three Year Average Percentile Rank
Applicable Vesting
Percentage
50th and Above (Maximum)
100%
Below 50th
0%

For purposes of this Agreement, the terms “Return on Equity”, “Stock Price to
Book Ratio”, and “Tier 1 Capital Ratio” (as defined by the Federal Reserve Bank)
shall mean such terms as determined for the banks that comprise the S&P
Supercomposite Regional Bank Index (where for the applicable year, Return on
Equity shall be measured as of December 31 of such year, Tier 1 Capital Ratio
shall be measured as of September 30 of such year, and Stock Price to Book Ratio
shall be measured based on stock price as of December 31 and book value as of
September 30 of such year). With respect to the given Financial Performance
Criteria, the “Three Year Average Percentile” shall mean the Company’s
percentile level on the S&P Supercomposite Regional Bank Index for the average
of the numerical measures over the three years 2019, 2020, and 2021. The
Financial Performance Criteria shall be determined based on references to
measures and percentiles for the peer group banks that comprise the January 2,
2019, S&P Supercomposite Regional Bank Index (with peer group banks determined
by excluding banks with assets >$50B).
a.Termination of Period of Restriction For First Category Shares
The Period of Restriction shall terminate with respect to the amount equal to
the Applicable Vesting Percentage multiplied by the First Category Shares,
provided that: (i) the Committee shall have certified the Three Year Average
Percentile level for the Company’s “Return on Equity” that corresponds to such
Applicable Vesting Percentage; and (ii) Grantee is an Employee on the Date of
Certification.


2.

--------------------------------------------------------------------------------




b.Termination of Period of Restriction Second Category Shares
The Period of Restriction shall terminate with respect to the amount equal to
the Applicable Vesting Percentage multiplied by the Second Category Shares,
provided that: (i) the Committee shall have certified the Three Year Average
Percentile level for the Company’s “Stock Price to Book Ratio” that corresponds
to such Applicable Vesting Percentage; and (ii) Grantee is an Employee on the
Date of Certification.
c.Termination of Period of Restriction Third Category Shares
The Period of Restriction shall terminate with respect to the amount equal to
the Applicable Vesting Percentage multiplied by the Third Category Shares,
provided that: (i) the Committee shall have certified the Three Year Average
Percentile level for the Company’s “Tier 1 Capital Ratio” that corresponds to
such Applicable Vesting Percentage; and (ii) Grantee is an Employee on the Date
of Certification.
d.Termination of Period of Restriction Upon Certain Terminations of Employment
In addition to the termination of the Period of Restriction based on the
achievement of the service and financial performance objectives as described in
Sections 2.a-2.c above, the Period of Restriction shall terminate in connection
with certain terminations of Grantee’s employment with the Company and its
subsidiaries as described in this Section 2.d. Specifically, the Period of
Restriction for all of the Restricted Shares shall terminate (to the extent that
the Period of Restriction has not previously terminated or the Restricted Shares
have not previously been forfeited) upon the occurrence of any of the following:
(i) the death of Grantee; (ii) the Grantee ceasing to be an Employee due to
“disability” within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations promulgated
thereunder; or (iii) upon or after the occurrence of a “Change in Control”
(within the meaning of Section 2.5 of the Bank of Hawaii Corporation
Change-in-Control Retention Plan, restatement effective December 17, 2009
(“Change-in-Control Plan”)) either (A) Grantee’s employment with the Company and
its subsidiaries is terminated by the Company without “Cause” (within the
meaning of Section 2.4 of the Change-in-Control Plan) or (B) Grantee terminates
employment with the Company and its subsidiaries for “Good Reason” (within the
meaning of Section 2.15 of the Change-In-Control Plan).
e.Committee Determinations. The Committee shall certify whether the Financial
Performance Criteria for the First Category Shares, Second Category Shares, and
Third Category Shares have been achieved as soon as administratively practicable
following the completion of the three year performance period ending December
31, 2020. To the extent that the satisfaction of the Financial Performance
Criteria is certified, the Restricted Shares subject to vesting shall vest on
the Date of Certification (i.e., the Period of Restriction shall be terminated
on the Date of Certification).


3.

--------------------------------------------------------------------------------




1.Forfeiture of Unvested Restricted Shares. Restricted Shares as to which the
Period of Restriction has not terminated shall be forfeited and transferred to
the Company upon the first to occur of: (a) Grantee’s ceasing to be an Employee
for any reason, whether voluntary or involuntary (other than for a termination
of employment described in Section 2.d), and (b) the date the Committee
determines the Financial Performance Criteria were not met (to the extent that
the Restricted Shares do not become vested based on the Applicable Vesting
Percentages). However, as described in Section 2 above with respect to the
termination of the Period of Restriction on the Date of Certification, the
Applicable Vesting Percentage of the given category of Restricted Shares shall
not be forfeited, to the extent that: (a) with respect to such Applicable
Vesting Percentage of such category of Restricted Shares, the Committee has
certified that the corresponding Three Year Average Percentile level for such
Applicable Vesting Percentage has been achieved; and (b) the Grantee is an
Employee on the Date of Certification. Grantee’s employment shall not be treated
as terminated in the case of a transfer of employment within the Company and its
subsidiaries or in the case of sick leave and other approved leaves of absence.
2.Issuance of Shares; Registration; Withholding Taxes. Restricted Shares shall
be issued in Grantee’s name, shall bear the restrictive legends as are required
or deemed advisable by the Company under the provisions of any applicable law,
and shall be held by the Company until all restrictions lapse or such shares are
forfeited as provided herein. The Company may postpone the issuance or delivery
of the Shares until (a) the completion of registration or other qualification of
such Shares or transaction under any state or federal law, rule or regulation,
or any listing on any securities exchange, as the Company shall determine to be
necessary or desirable; (b) the receipt by the Company of such written
representations or other documentation as the Company deems necessary to
establish compliance with all applicable laws, rules and regulations, including
applicable federal and state securities laws and listing requirements, if any;
and (c) the payment to the Company of any amount required by the Company to
satisfy any federal, state or other governmental withholding tax requirements
related to the issuance or delivery of the Shares. Grantee shall comply with any
and all legal requirements relating to Grantee’s resale or other disposition of
any Shares acquired under this Agreement.
3.Share Adjustments. The number and kind of Restricted Shares or other property
subject to this Agreement shall be subject to adjustment in accordance with
Section 13 of the Plan.
4.Rights as Shareholder. Unless otherwise provided herein, Grantee shall be
entitled to all of the rights of a shareholder with respect to the Restricted
Shares, including the right to vote such Shares and to receive dividends and
other distributions (not including share adjustments as described in Section 5
above) payable with respect to such Shares from and after the Grant Date.
Grantee’s rights as a shareholder shall terminate with respect to any Restricted
Shares forfeited by Grantee.
5.Employment Rights. Neither the Plan nor the granting of the Restricted Shares
shall be a contract of employment of Grantee by the Company or any of its
subsidiaries. Grantee may be discharged from employment at any time by the
employing Company or subsidiary, subject to any employment contract that may
otherwise apply to Grantee.


4.

--------------------------------------------------------------------------------




6.Amendment. This Agreement may be amended by the Committee at any time based on
its determination that the amendment is necessary or advisable in light of any
addition to, or change in, the Code or regulations issued thereunder or any
federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan. Unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.
7.Section 83(b) Election. Grantee shall promptly deliver to the Company a copy
of any election filed by Grantee in respect of the Restricted Shares pursuant to
Code Section 83(b).
8.Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Grantee at Grantee’s
address shown on Company records or such other address designated by Grantee by
similar notice, or to the Company at its then principal office, to the attention
of the Corporate Secretary of the Company. Furthermore, such notice or other
communication shall be deemed duly given when transmitted electronically to
Grantee at Grantee’s electronic mail address shown on the Company records or, to
the extent that Grantee is an active employee, through the Company’s intranet.
9.Plan Governs. The Restricted Shares evidenced by this Agreement are subject to
the terms and conditions of the Plan and of this Agreement. In case of conflict
between the provisions of the Plan and the provisions of this Agreement,
the provisions of the Plan shall control. Capitalized terms used in this
Agreement and not defined herein shall have the meaning assigned in the Plan
unless the context indicates otherwise.
10.Miscellaneous. This Agreement shall bind and benefit Grantee, the heirs,
distributees and personal representative of Grantee, and the Company and its
successors and assigns. This Agreement may be signed in counterparts, each of
which shall be deemed an original, and said counterparts shall together
constitute one and the same instrument. Capitalized terms not herein defined
shall have the meanings prescribed to them under the Plan.


5.

--------------------------------------------------------------------------------




BY ACCEPTING THE RESTRICTED SHARES GRANTED UNDER THIS RESTRICTED STOCK GRANT
AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED IN THIS
AGREEMENT AND IN THE PLAN.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.


 
BANK OF HAWAII CORPORATION 


 
By ____________________________________
MARK A. ROSSI
Its Vice Chairman 
   “Company”
 
Agreed and Accepted: 


 
_______________________________________ 

   “Grantee”







6.